t c memo united_states tax_court kin sang chan petitioner v commissioner of internal revenue respondent docket no filed date a duane webber and dirk gifford for petitioner william j gregg for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge john f dean pursuant to the provisions of sec_7443a in effect when this case commenced and rule sec_180 and sec_181 and interim rule unless otherwise indicated section references are to the internal_revenue_code as in effect for the tax years for which petitioner seeks abatement of - - interest all rule references are to the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge dean special_trial_judge on date respondent issued a notice of final_determination denying petitioner’s claim to abate interest for the taxable years and petitioner challenged the determination by timely filing a petition under sec_6404 as in effect at the time the petition was filed and rule the issue for decision is whether petitioner is entitled to abatement of interest assessments from date through the present date with respect to his and taxable years background the stipulation of facts and the accompanying exhibits are incorporated herein by reference petitioner resided in bayside new york at the time his petition was filed with the court petitioner emigrated from hong kong to live in the new york city area in on date kin sang chan inc ksci was incorporated with petitioner acting as the sole shareholder and president ksci traded stocks for profit solely on the hong kong stock exchange ksci obtained funds to purchase stocks by using credit cards and a line of credit from the hang seng bank of china the line of credit was secured_by a security_interest in the stock purchased by ksci when ksci sold stock ksci was required to repay a portion of its loans from the bank in an amount equal to percent of the original purchase_price of the stock sold on date ksci elected to be treated as an s_corporation by filing form_2553 election by a small_business_corporation with the internal_revenue_service irs on date the irs accepted ksci’s election to be treated as an s_corporation ksci timely filed forms 1120s u s income_tax return for an s_corporation for taxable years and ksci’s returns were prepared by han fin chang mr chang a certified_public_accountant petitioner and his wife timely filed with the irs joint form sec_1040 u s individual_income_tax_return for taxable years and mr chang prepared the returns for petitioner and his wife on date the irs sent ksci a letter stating that ksci’s tax_return had been assigned to melvin matos mr matos an irs examiner for examination petitioner on behalf of ksci contacted mr matos on date by telephone and advised mr matos that ksci’s accountant mr chang would contact mr matos to schedule an appointment to commence the examination of ksci’s return on date mr matos contacted mr chang by phone and they agreed to meet on q4e- date to commence the examination of ksci’s return at the january meeting petitioner and mr chang provided mr matos with copies of ksci’s bank statements and dividends received account statements mr matos then requested that additional information be supplied by ksci on or before date on date at the request of his supervisor mr matos began to review whether ksci was a personal_holding_company on date mr matos and petitioner had a phone conversation and petitioner agreed to provide the additional information previously requested by mr matos on date petitioner provided mr matos with that information on date mr matos met with petitioner and asked petitioner to forward to ksci’s accountant an additional information request on date petitioner provided answers to some of the questions in the information request mr matos and petitioner scheduled another meeting for date to review the remaining information requested and the two met on that date on date mr matos contacted petitioner and requested a copy of ksci’s tax_return mr matos received a copy of ksci’s form_1120s on date - - on date mr matos with the approval of his supervisor began treating ksci as a personal_holding_company and not an s_corporation for the and tax years on date mr matos met with petitioner and petitioner refused to agree to any adjustment that included the personal_holding_company_tax on date petitioner sent mr matos by facsimile a list of expenses for ksci’s tax_year on date mr matos prepared forms u s_corporation income_tax return for ksci using information derived from ksci’s forms 1120s and other materials obtained during the examination at a date meeting mr matos proposed adjustments based on an examination of the forms 1120s filed by ksci for the and tax years that treated ksci as a personal_holding_company rather than as an s_corporation on date petitioner and mrs chan the chans executed form sec_872 consent to extend the time to assess tax for each of their joint tax returns filed for tax years and on date the irs sent petitioner a letter proposing examination adjustments to the chans’ and tax returns in the letter the irs treated ksci as a c_corporation and proposed to treat certain payments made by ksci as constructive dividends to the chans on date the irs sent a letter to petitioner proposing examination adjustments to ksci’s and tax -- - returns the adjustments treated ksci as a personal_holding_company under sec_542 and the proposed tax deficiencies for ksci were computed as if ksci were a c_corporation the proposed increases in the tax_liabilities of ksci and the chans totaled more than dollar_figure plus interest and penalties and were primarily based on the premise that ksci was a personal_holding_company and not an s_corporation on date petitioner mailed a certified letter to the irs seeking an administrative appeal of the examination changes on date the irs transferred the chans’ case to its appeals_office in long island new york from date until date the irs did not respond in writing to the request by ksci and the chans for an appeals_office review of the adjustments proposed by mr matos petitioner and william j peter mr peter the appeals officer assigned to review the tax returns of ksci and the chans had a meeting scheduled for date the meeting however was postponed because mr peter was selected for jury duty on date mr peter and petitioner held a conference to discuss the proposed adjustments on date mr peter sent the chans a letter and enclosed agreement forms for them to sign reflecting the adjustments agreed upon during petitioner’s and mr peter’s july conference in the computations reflected in the form 870-ad - offer to waive restrictions on assessment and collection of tax_deficiency and to accept overassessment enclosed with the july letter ksci was treated as an s_corporation the form 870-ad reflected adjustments to increase the taxable_income of ksci by dollar_figure and dollar_figure for and respectively because ksci was treated as an s_corporation there was no tax imposed on ksci as a result of the adjustments the form 870-ad reflected adjustments to increase the taxable_income of petitioner and his wife by dollar_figure and dollar_figure for and respectively as a result of the increases in taxable_income the form 870-ad set forth increases in the chans’ tax_liabilities of dollar_figure and dollar_figure for the respective tax years on date mr and mrs chan executed the form 870-ad on date mr peter sent a letter to petitioner reciting approval of the settlement of examination changes in the appeals transmittal and supporting statement dated date mr peter explained that it was an error for the examining agent to treat ksci as a c_corporation in the examination mr peter concluded that ksci was not a personal_holding_company and that absent evidence to the contrary petitioner would not be treated as having received constructive dividends from ksci in and --- - on date the irs mailed correspondence to the chans consisting of final statements of account and bills for examination adjustments for the chans’ taxable years and petitioner first was informed of the amount of interest computed with respect to the deficiencies in the chans’ income taxes on this occasion petitioner filed a form 433-f collection information statement on date requesting to pay the amounts owed in installments of dollar_figure per month on date the irs sent a letter to petitioner rejecting his request for payment by installment after receiving a letter from petitioner concerning the rejection of his installment_agreement request the irs on date consented to allow the chans to pay their tax_liability in dollar_figure monthly installments on date petitioner sent to the irs a letter requesting waiver of interest and penalties with respect to the adjustments for the taxable years and on date the irs prepared a notice_of_federal_tax_lien concerning the unpaid income_tax deficiency assessments on date the irs sent a letter to petitioner notifying him that before any request for penalty abatement could be entertained by the irs petitioner would have to pay the entire amount of tax owed on date petitioner filed form sec_843 claim_for_refund and request for abatement seeking interest and penalty abatement on date the irs mailed a letter to petitioner disallowing an abatement of interest on date petitioner mailed the irs a certified letter replying to the irs’s disallowance of his request for abatement of interest and penalties on date an irs appeals officer mailed a letter to petitioner disallowing petitioner’s abatement claims and a final_determination letter was issued on date on date petitioner’s petition for review of failure to abate interest under code sec_6404 on the assessed tax deficiencies for and was filed with the court respondent concedes that interest on the tax deficiencies assessed with respect to petitioner and his wife should be abated pursuant to sec_6404 for the period from february through date petitioner concedes that the interest that accrued before date should not be abated discussion pursuant to sec_6404 1i the tax_court has the authority to review the commissioner’s denial of a taxpayer’s request for abatement of interest the court may order an abatement where the commissioner’s failure to abate interest was sec_6404 was formerly designated sec_6404 but was redesignated sec_6404 by the internal_revenue_service restructuring reform act of publaw_105_206 sec_3309 112_stat_685 -- - an abuse_of_discretion sec_6404 the taxpayer must demonstrate that the commissioner in failing to abate interest exercised his discretion arbitrarily capriciously or without sound basis in law or fact woodral v commissioner 1t c petitioner requests abatement of interest pursuant to sec_6404 sec_6404 as applicable to petitioner’s and tax years reads as follows sec_6404 assessments of interest attributable to errors and delays by internal_revenue_service -- in general - in the case of any assessment of interest on- a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act or b any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period congress amended sec_6404 in to permit abatement of interest for unreasonable error or delay in performing a ministerial or managerial act taxpayer bill of right sec_2 tbor publaw_104_168 and 110_stat_1452 that standard however applies to tax years beginning after date tbor sec_301 110_stat_1457 for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment the deficiency or payment therefore must be attributable to an error or delay by an officer_or_employee employee of the irs in the performance of a ministerial_act id temporary regulations interpreting sec_6404 define the term ministerial_act as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer's case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301 2t b temporary proced admin regs fed reg date a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act id congress intended for the commissioner to abate interest where failure to abate interest would be widely perceived as grossly unfair h rept pincite c b final regulations under sec_6404 issued in and generally applicable to interest accruing on deficiencies or payments of tax for taxable years beginning after date provide the same definition of ministerial_act sec_301 b proced admin regs vol s rept pincite 1986_3_cb_1 congress intended that abatement would be used sparingly and it did not intend that abatement be used routinely to avoid payment of interest id petitioner contends that by conceding that the assessment of interest on the chans’ tax deficiencies should be abated for the period between february and date respondent has conceded that he abused his discretion when he failed to abate interest resulting from the erroneous performance of a ministerial_act petitioner argues that the question before the court relates to the appropriate period for the abatement of interest and that the resolution of this issue does not require a further showing under an abuse_of_discretion standard rather petitioner maintains that he need only demonstrate that the interest he seeks to have abated was attributable to errors or delays by respondent’s employees in performing ministerial acts respondent maintains that the specified period for which he agreed to abate the assessment of interest coincides with a demonstrable lack of respondent’s activity between the completion of the underlying income_tax examination by mr matos and the response to the request by ksci and the chans for an administrative appeal of the examination findings consequently respondent reasons that the concession derives from that delay rather than an admission that respondent otherwise committed any errors or delays in the performance of a ministerial_act in denying petitioner’s interest abatement request during the administrative process respondent stipulated that interest on the tax deficiencies assessed with respect to mr and mrs chan for and should be abated pursuant to sec_6404 of the internal_revenue_code for the period from date through date emphasis added by conceding that interest should be abated pursuant to sec_6404 respondent conceded that the requirements of that section were satisfied thus respondent has acknowledged that the assessment of interest for that period on the chans’ deficiencies is attributable to an error or delay by an irs employee in performing a ministerial_act to establish that he is entitled to have the assessment of interest abated for any other period petitioner first must show that the interest assessed for that period is attributable to the delay acknowledged by respondent or that the interest is attributable to an error or another delay by an irs employee in performing a ministerial_act respondent may abate the assessment of all or any part of such interest for any period sec_6404 emphasis added thus petitioner must establish that respondent abused his discretion by failing to abate interest for the specific periods for which petitioner seeks to have the assessment of interest abated petitioner makes no argument regarding the delay between the completion of the underlying income_tax examination and the administrative appeal of the examination findings but maintains that the examining agent’s mischaracterization of ksci as ac corporation was a ministerial_act petitioner argues that the mischaracterization was a ministerial_act because the examining agent treated ksci as a c_corporation without engaging in any analysis and without making any judgments or discretionary determinations the examining agent’s disregard of ksci’s status as an s_corporation was arbitrary and based solely on instructions from his supervisor and not from any reasoned considerations of facts or law and the examining agent’s approach was a procedural error that was tantamount to placing ksci’s tax returns in the c_corporation stack rather than in the s_corporation stack petitioner contends that respondent’s error directly resulted in the imposition of interest on the chans with respect to the ultimately agreed tax deficiencies for and if not for this error petitioner maintains the determination of the proper deficiencies would have been made timely and the chans could have paid the deficiencies -- - we disagree with petitioner’s reasoning first the examining agent’s characterization of ksci as a c_corporation was a result of the misapplication of the personal_holding_company provisions of the internal_revenue_code mr matos was instructed by his supervisor to research the effect of the personal_holding_company rules on the chans’ form_1040 and ksci’s form_1120s mr matos’s activity record indicates that mr matos researched albeit cursorily the personal_holding_company provisions and concluded that two tests determined whether a corporation was a personal_holding_company the stock ownership test and the adjusted_gross_income test it appears that on the basis of this research mr matos’s supervisor instructed him to apply the personal_holding_company provisions to ksci mr peter the appeals officer assigned to the administrative appeal of the underlying cases determined that mr matos had incorrectly treated ksci as a personal_holding_company mr peter concluded that pursuant to sec_1363 a the personal_holding_company_tax is not applicable to electing subchapter_s_corporations sec_1363 provides that except as otherwise provided in this subchapter an sdollar_figurecorporation shall not be subject_to the taxes imposed by this chapter the chapter referred to is chapter of the internal_revenue_code of which the personal_holding_company provisions -- - of sec_541 through are a part because subchapter sdollar_figureof chapter of the internal_revenue_code does not specifically provide that s_corporations are subject_to the personal_holding_company provisions an s_corporation is not subject_to the personal_holding_company rules the appeals transmittal_memorandum and supporting statement completed by mr peter with respect to the chans’ and tax years stated that the examining agent determined that the corporation was a personal_holding_company phc subject_to the personal_holding_company_tax and no longer eligible as a subchapter_s_corporation emphasis added the appeals transmittal_memorandum and supporting statement completed by mr peter with respect to ksci’s case summarized mr matos’s classification of ksci as a c_corporation as follows finally the examining agent determined that the taxpayer was a personal_holding_company phc subject_to the phc tax as a result of his determining that the taxpayer was a phc he denied the taxpayer its subchapter_s status and computed its tax_liability based upon the taxpayer being a regular chapter c_corporation emphasis added the record as whole establishes that either mr matos or his supervisor determined that the personal_holding_company provisions applied to ksci regardless of its election to be treated as an s_corporation such a decision involves the although the provisions of sec_1362 do not apply to the case at bar they can cause certain s_corporations with continued proper application of federal tax law and thus is not a ministerial_act sec_301_6404-2t b temporary proced admin regs fed reg date even if mr matos simply followed his supervisor’s instructions when he ultimately applied the personal_holding_company provisions to ksci and treated it as a c_corporation the decision by the supervisor to apply those provisions to ksci was not a procedural or mechanical act the decision required the exercise of judgment and application of the law as evidenced by the supervisor’s several requests recorded in the activity record in ksci’s underlying case that mr matos research the personal_holding_company rules assuming arguendo that the treatment of ksci as a personal_holding_company was a ministerial_act the assessment of interest in this case was not attributable to that act the interest at issue was assessed on a deficiency resulting from petitioner’s failure to report capital_gains and dividend continued accumulated_earnings_and_profits to lose their s_corporation status and be treated as c corporations the examining agent here applied the personal_holding_company provisions to ksci as if the provisions operated in like manner to sec_1362 to terminate a corporation’s valid election to be treated as an s_corporation we note that former sec_1372 as originally enacted in provided for the termination of s_corporation status if the corporation had passive_investment_income as defined in sec_1372 -- - income from ksci as well as ksci’s deducting office expenses to which it was not entitled on their and form sec_1040 the chans reported dollar_figure and dollar_figure respectively as income from ksci appeals determined that petitioner received income of dollar_figure in and dollar_figure in from ksci and petitioner agreed to deficiencies and additions to tax based on the receipt of that income we are unpersuaded by petitioner’s argument that respondent’s erroneous determination that ksci was a personal_holding_company prevented him from settling earlier with respondent and thereby directly caused the assessment of interest in this case nothing in the record suggests that petitioner made any attempt to pay or acknowledge the deficiencies in tax attributable to his failure to report taxable_income from ksci further petitioner’s reliance on the fact that it took the appeals officer only one meeting with mr chan to agree to the appropriate tax adjustments does not support his theory that the interest covering the entire period for which he seeks abatement is attributable to the examining agent’s improper application of the personal_holding_company provisions petitioner’s first meeting with mr matos took place on date at that meeting petitioner provided mr matos with various ksci records and mr matos requested that additional information regarding ksci be supplied on or before date it was not until date that petitioner complied with mr matos’s request for additional information petitioner acknowledges that it was not until date that mr matos began to review whether ksci was a personal_holding_company the record also indicates that mr matos collected other information from petitioner throughout the course of his examination nothing in the record indicates that this information was related solely to the treatment of ksci as a personal_holding_company during his examination mr matos made adjustments to ksci’s income for omitted capital_gain and dividend income and disallowed certain ksci expenses these adjustments and disallowances were sustained at the administrative appeal level the information gathered during the examination process enabled the appeals officer to resolve ksci’s and the chans’ and deficiency determinations in a short time for the period from date when the irs mailed the chans final statements of account and bills for examination adjustments to the present any interest which accrued on petitioner’s tax deficiencies was solely due to petitioner’s failure to pay his outstanding tax_liabilities petitioner’s argument that he could have sold his hong kong stocks before - - the asia financial crisis which according to him started on date at much higher prices and paid the tax due is irrelevant to our consideration consequently respondent’s refusal to further abate interest was not an abuse_of_discretion we have considered all other arguments advanced by petitioner and to the extent not discussed above have found those arguments to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent we note that petitioner agreed to the tax deficiencies and penalties for his and tax years in august of before the start of the financial crisis in asia which petitioner alleges caused him to pay his tax_liabilities in installments petitioner chose to continue to speculate in the hong kong stock exchange until he received his final statements of account and bills for those tax years
